DETAILED ACTION
This action is in response to the Amendment dated 08 March 2021. Claims 1, 11 and 19 are amended. Claims 5-8, 15-18, and 20 were canceled before. No new claim has been added. Claims 1-4, 9-14, and 19 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-11 and 19 are rejected under 35 U.S.C. 103PRYOR (US20080211779A1) in view of BRUWER et al. (WO2014134637A2) and further view of SUZUKI (US20160054822A1) and further view of BROMBACH et al. (US20180088770A1). 
As to claim 1, PRYOR teaches a home device controller (See Abstract where methods and apparatus, which enable the reconfigurable control of vehicles, homes, computers and other applications are disclosed; as taught by PRYOR) comprising: a touch screen that displays a selectable menu listing one or more home devices (See Fig. 2c, par. 0217 where knob 115 might be chosen for function selection (e.g. between heat, radio, and so forth); as taught by PRYOR); based at least in part on the signals, generate control commands executable by a first home device from the one or more home devices or the one or more light elements (See Figs. 16a-16c, pars. 0673 - 0697, for example fig. 16a Par. 0676 wherein buttons can be illuminated with projected radio station call signs or the frequency e.g.as shown the function of the knobs, for volume (VOL) and tuner (TUN) are displayed; as taught by PRYOR); transmit the control commands to the first home device for execution (See par. 0697, where each controlled appliance or device having the receiving and transmission capability to communicate with the RTD; as taught by PRYOR); receive a user input on the touch screen selecting a second home device of the one or more home devices (See Figs. 16a-16c, par. 0694,  where buttons (physical or virtual) 1620-1623 could be used to switch from one appliance to the next, with the two knobs then reconfigured in the computer and the display to be the key controls for that appliance or entertainment device; as taught by PRYOR) wirelessly connected to the home device controller (See par. 0697, where Information for controlling an appliance can be communicated over a home network that could be bluetooth or other known wireless conventions; as taught by PRYOR); reconfigure a selected touch groove of the one or more touch grooves (See Fig. 5a, par. 0325, where two knobs 423 and 424 represent temperature and fan speed respectively. When reconfigured, one might alternately use the TEMP knob for distribution of air, and alternatively select the temperature with a sliding finger gesture along ridge 407. There are many possibilities, most all programmable; as taught by PRYOR) to enable wireless control of the second home device using the selected touch groove (See par. 0697, where Information for controlling an appliance can be communicated over a home network that could be bluetooth or other known wireless conventions, with each controlled device having the receiving and transmission capability to communicate with the RTD; as taught by PRYOR); 
and transmit, over the one or more wireless networks, the set of control commands to the second home device for execution (See par. 0697, where Information for controlling an appliance can be communicated over a home network that could be Bluetooth or other known wireless conventions, with each controlled device having the receiving and transmission capability to communicate with the RTD; as taught by PRYOR).
PRYOR does not teach a wireless communication interface to communicate, over one or more wireless networks, with one or more home devices; a wired interface coupled to one or more light elements; one or more touch grooves disposed adjacent to the touch screen, wherein each of the one or more touch grooves comprises a length and a depth to facilitate a finger of a user in operating the respective touch groove; one or more touch sliders each being operatively coupled to a corresponding touch groove of the one or more touch grooves; and one or more processors executing instructions that cause the home device controller to: receive signals from each respective touch slider of the one or more touch sliders, the signals corresponding to a touch gesture performed by the user interacting with the touch groove corresponding to the respective touch slider; subsequent to reconfiguring the selected touch groove, receive signals corresponding to a user gesture performed at any location on the touch screen; determine whether the user gesture comprises a touch control gesture or a home device selection gesture; based on determining that the user gestures comprise a touch control gesture, generate a set of control commands for the second home device based on the received signals corresponding to the user gesture performed on the touch screen.
In similar field of endeavor, BRUWER teaches a wireless communication interface to communicate, over one or more wireless networks, with one or more home devices (See par. 0062 where message reception or two-way communication occurs wirelessly based on any of a large number of protocols and methods, for example on ZigBee™, on ZigBee RF4CE™, Bluetooth™, Wi-Fi Direct™, Blue Tooth Low Energy, ANT and so forth; as taught by BRUWER); a wired interface coupled to one or more light elements (See Fig. 6, par. 0097, base (45) of said lamp may contain circuitry allowing said connection to be a wired or a wireless connection; as taught by BRUWER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PRYOR device to include the teachings of BRUWER for a wireless communication interface to communicate, over one or more wireless networks, with one or more home devices; a wired interface coupled to one or more light elements. Such a person would have been motivated to make this combination as having dedicated control units increases cost and complexity of solid state lighting implementations (BRUWER, par. 0002).
Moreover, PRYOR and BRUWER do not teach one or more touch grooves disposed adjacent to the touch screen, wherein each of the one or more touch grooves comprises a length and a depth to facilitate a finger of a user in operating the respective touch groove; one or more touch sliders each being operatively coupled to a corresponding touch groove of the one or more touch grooves; and
one or more processors executing instructions that cause the home device controller to: receive signals from each respective touch slider of the one or more touch sliders, the signals corresponding to a touch gesture performed by the user interacting with the touch groove corresponding to the respective touch slider; subsequent to reconfiguring the selected touch groove, receive signals corresponding to a user gesture performed at any location on the touch screen; determine whether the user gesture comprises a touch control gesture or a home device selection gesture; based on determining that the user gestures comprise a touch control gesture, generate a set of control commands for the second home device based on the received signals corresponding to the user gesture performed on the touch screen.
In similar field of endeavor, SUZUKI teaches: one or more touch grooves disposed adjacent to the touch screen, wherein each of the one or more touch grooves comprises a length and a depth to See par. 0011, where the input device is mounted in a vehicle, separated from a display unit [therefore could be put adjacent to the touch screen] and the input device comprises a groove defined by a depressed area extending in a longitudinal direction of the groove to enable a user's fingertip inserted in the groove to be slid in the longitudinal direction, a detector that detects presence and absence of the finger in the groove; as taught by SUZUKI); one or more touch sliders each being operatively coupled to each of the one or more touch grooves; and one or more processors executing instructions (See par. par. 0065, where the operation control unit 35 determines whether the driver performs a sliding movement (tracing) of a finger from the one end side of the groove 33 (a point A of FIG. 9) towards the other end side (a point B of FIG. 9); as taught by SUZUKI) that cause the home device controller to: receive signals from each respective touch slider of the one or more touch sliders, the signals corresponding to the touch gesture performed by the user interacting with the touch groove corresponding to the respective touch slider (See par. par. 0065, where based on the detection signals of the first sensor 34 a and the second sensor 34 b of the groove 33. When the sensitivity value beyond a predetermined value is acquired in order of the first sensor 34 a and the second sensor 34 b, the operation control unit 35 determines that a sliding movement of a finger is performed in the groove 33; as taught by SUZUKI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PRYOR and BRUWER device to include the teachings of SUZUKI with one or more touch grooves disposed adjacent to the touch screen, wherein each of the one or more touch grooves comprises a length and a depth to facilitate a finger of a user in operating the respective touch groove; one or more touch sliders each being operatively coupled to a corresponding touch groove of the one or more touch grooves; and one or more processors executing instructions that cause the home device controller to: receive signals from each respective touch slider of the one or more touch sliders, the signals corresponding to a touch gesture performed by the user interacting with 
PRYOR, BRUWER and SUZUKI do not teach subsequent to reconfiguring the selected touch groove, receive signals corresponding to a user gesture performed at any location on the touch screen; determine whether the user gesture comprises a touch control gesture or a home device selection gesture; based on determining that the user gestures comprise a touch control gesture, generate a set of control commands for the second home device based on the received signals corresponding to the user gesture performed on the touch screen.
In similar field of endeavor, BROMBACH teaches: subsequent to reconfiguring the selected touch groove, receive signals corresponding to user gestures performed at any location on the touch screen (See Figs. 18-25, pars. 0080-0089, for example fig. 22, par. 0087 where n the event that the Braille feature is turned on in step 161, then the touchscreen control panel system operates in both a visual and nonvisual mode. A nonvisual mode monitors for the touchscreen being touched in step 165); as taught by BROMBACH); determine whether the user gestures comprise a touch control gesture or a selection gesture (See par. 0087 when a touch is detected, then a check is performed in step 166 to determine whether a visual user or a Braille user has touched the control panel; as taught by BROMBACH); based on determining that the user gestures comprise a touch control gesture, generate a set of control commands for the second home device based on the received signals corresponding to the user gestures performed on the touch screen (See fig. 22, pars. 0086-0089, for example par. 0087 where If the Braille user is detected, then an active menu page and its texture pattern are selected in step 167; and par. 0089 wherein the user adjustment command corresponding to the selection area where the vertical swipe occurred is executed in step 174 (e.g., the blower speed is adjusted or the audio source is changed); as taught by BROMBACH); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 13.	PRYOR, BRUWER and SUZUKI device to include the teachings of BROMBACH subsequent to reconfiguring the selected touch groove, receive signals corresponding to a user gesture performed at any location on the touch screen; determine whether the user gesture comprises a touch control gesture or a home device selection gesture; based on determining that the user gestures comprise a touch control gesture, generate a set of control commands for the second home device based on the received signals corresponding to the user gesture performed on the touch screen. Such a person would have been motivated to make this combination as it would be desirable to adapt a touchscreen control panel for use by a visually impaired passenger while maintaining normal functionality for the driver (BROMBACH, par. 0008).

As to claim 9, PRYOR, BRUWER, SUZUKI and BROMBACH teach the limitations of claim 1. PRYOR further teaches wherein the second home device comprises one of a temperature control system, a fan controller, a window controller, or an audio controller (See Fig. 2c, par. 0217 where knob 115 might be chosen for function selection (e.g. between heat, radio, and so forth); as taught by PRYOR). 

As to claim 10, PRYOR, BRUWER, SUZUKI and BROMBACH teach the limitations of claim 1. PRYOR further teaches wherein the touch slider comprises a plurality of capacitive touch sensors (See Fig. 9a, pars. 0415-0416, where the location of touch of a finger such as 905 shown resting against ridge 902 and the fitment of a touch screen of other conventional technology is also possible, for example of the resistance or capacitive type; as taught by PRYOR). 

As to claim 11, PRYOR, BRUWER, SUZUKI and BROMBACH teach a non-transitory computer readable medium. Moreover, claim 11 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 19, PRYOR, BRUWER, SUZUKI and BROMBACH teach a computer-implemented method. Claim 19 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over PRYOR (US20080211779A1) in view of BRUWER et al. (WO2014134637A2) and further view of SUZUKI (US20160054822A1) and further view of BROMBACH et al. (US20180088770A1) and further view of WILSON et al. (US20070112939A1).

As to claim 2, PRYOR, BRUWER, SUZUKI and BROMBACH teach the limitations of claim 1. PRYOR, BRUWER, SUZUKI and BROMBACH do not teach wherein the first home device comprises a light element from the one or more light elements, and wherein the control commands comprise a dim level command to increase or decrease a brightness of the light element. 
In similar field of endeavor, WILSON teaches: wherein the first home device comprises a light element from the one or more light elements (See Fig. 3, par. 0051, where home automation controllable devices include lighting interior/exterior 314; as taught by WILSON), and wherein the control commands comprise a dim level command to increase or decrease a brightness of the light element (See Fig. 4, par. 0028, where The device state can be configured to set controllable devices in various operational states including but not limited to, on, off, variable power or dimmer setting, volume settings, flicker, etc.; as taught by WILSON
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PRYOR, BRUWER, SUZUKI and BROMBACH device to include the teachings of WILSON wherein the first home device comprises a light element from the one or more light elements, and wherein the control commands comprise a dim level command to increase or decrease a brightness of the light element. Such a person would have been motivated to make this combination many existing home automation systems and controllers use extensive, complex programming only available through on-site or remote service (Wilson, par. 0004).
In addition to WILSON, BRUWER also teaches and wherein the control commands comprise a dim level command to increase or decrease a brightness of the light element (See Fig. 7, par. 0098, where a luminaire embodiment, for example a desk or bed lamp, is shown which utilizes a three state dimmer wheel (55); as taught by BRUWER)

As to claim 3, PRYOR, BRUWER, SUZUKI, BROMBACH and WILSON teach the limitations of claim 2. BRUWER further teaches wherein the executed instructions cause the home device controller to transmit the dim level command as a manipulated output waveform on a load line to the light element (See Fig. 1, par. 0062, where the communication method by the wall control unit emulates the toggling of a mains switch by a user to realize dimming of a lighting unit connected to the mains switch; as taught by BRUWER).

As to claim 4, PRYOR, BRUWER, SUZUKI, BROMBACH and WILSON teach the limitations of claim 2. WILSON further teaches wherein the second home device comprises a second light element (See Fig. 3, par. 0051, where home automation controllable devices include lighting interior/exterior 314; as taught by WILSON) wirelessly connected to the home device controller (See par. 0030, embodiment can communicate over existing home wiring using power-line or wireless technologies for controllable devices; as taught by WILSON), and wherein the executed instructions cause the home device controller to transmit the dim level command to the light element over the one or more wireless networks via the wireless communication interface (See par. 0030, embodiment can communicate over existing home wiring using power-line or wireless technologies for controllable devices; as taught by WILSON). 

As to claim 12, PRYOR, BRUWER, SUZUKI, BROMBACH and WILSON teach the non-transitory computer readable medium of claim 11. Moreover, claim 12 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2.

As to claim 13, PRYOR, BRUWER, SUZUKI, BROMBACH and WILSON teach the non-transitory computer readable medium of claim 12. Claim 13 discloses substantially the same limitations as claim 3. Therefore, it is rejected with the same rationale as claim 3.

As to claim 14, PRYOR, BRUWER, SUZUKI, BROMBACH and WILSON teach the non-transitory computer readable medium of claim 12. Claim 14 discloses substantially the same limitations as claim 4. Therefore, it is rejected with the same rationale as claim 4.

Response to Arguments 
Applicant argues that [“Claim 1 (as amended) enables the user to perform the gesture at any location on the touch screen, upon which the controller figures out whether the gesture comprises a touch control gesture or a home device selection gesture. Applicant submits that this determination is not disclosed or suggested in the prior art, and therefore claim 1 is allowable over the cited references” (Page 9)]. 
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174